Citation Nr: 0819414	
Decision Date: 06/12/08    Archive Date: 06/18/08

DOCKET NO.  04-44 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a right elbow 
disorder.

2.  Entitlement to service connection for a right knee 
disorder.

3.  Entitlement to service connection for a personality 
disorder.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1976 to May 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision by the 
Columbia, South Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The evidence of record does not demonstrate that the 
veteran's claimed right elbow disorder is a result of any 
established event, injury, or disease during active service.

3.  The evidence of record does not demonstrate that the 
veteran's claimed right knee disorder is a result of any 
established event, injury, or disease during active service.

4.  The evidence of record does not demonstrate that the 
veteran's claimed status personality disorder is a result of 
any established event, injury, or disease during active 
service.

5.  The evidence of record does not demonstrate tinnitus was 
manifest during active service or developed as a result of an 
established event, injury, or disease during active service.

6.  The evidence of record does not demonstrate hearing loss 
was manifest during active service or developed as a result 
of an established event, injury, or disease during active 
service.


CONCLUSIONS OF LAW

1.  A right elbow disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303 (2007).

2.  A right knee disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303 (2007).

3.  A personality disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303 (2007).

4.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.303 (2007).

5.  Hearing loss was not incurred in or aggravated by 
service, nor may service incurrence of a sensorineural 
hearing loss be presumed.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in correspondence from 
the RO dated in April 2004.  That letter notified the veteran 
of VA's responsibilities in obtaining information to assist 
the veteran in completing his claims, identified the 
veteran's duties in obtaining information and evidence to 
substantiate his claims, and requested that the veteran send 
in any evidence in his possession that would support his 
claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).

The veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  Thus, the 
content of the notice letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  The notice requirements 
pertinent to the issue addressed in this decision have been 
met and all identified and authorized records relevant to the 
matter have been requested or obtained.  Because of the 
decision in this case any deficiency in the initial notice to 
the veteran of the duty to notify and duty to assist in 
claims involving a disability rating and an effective date 
for the award of benefits is harmless error.

The Board notes that the veteran has not been afforded a VA 
examination in connection with his claims.  In determining 
whether the duty to assist requires that a VA medical 
examination be provided or medical opinion obtained with 
respect to a veteran's claim for benefits, there are four 
factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

In this case, the Board is of the opinion that such an 
examination is not required.  See 38 C.F.R. § 3.159(c)(4)(i).  
Here, there is no evidence beyond the veteran's own 
unsupported contentions that he has been diagnosed with a 
right elbow disorder, a right knee disorder, a personality 
disorder, tinnitus, and hearing loss.  The Board notes that 
the veteran stated in May 2004 that no doctor has seen him in 
regard to his claimed issues.  There is no competent medical 
evidence of record that documents a current disability.

Further attempts to obtain additional evidence would be 
futile.  As the veteran has not seen a doctor in regard to 
his claimed disabilities, there are no outstanding treatment 
records to be obtained.  The Board finds the available 
medical evidence is sufficient for an adequate determination.  
There has been substantial compliance with all pertinent VA 
law and regulations and to move forward with the claim would 
not cause any prejudice to the appellant.

Law and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2007).  

VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service during a period 
of war or after January 1, 1947, and certain chronic 
diseases, including organic diseases of the nervous system 
(sensorineural hearing loss), become manifest to a degree of 
10 percent within one year from date of termination of 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2007).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has also held that when a claimed disorder 
is not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In the field of mental disorders, personality disorders which 
are characterized by developmental defects or pathological 
trends in the personality structure manifested by a lifelong 
pattern of action or behavior, chronic psychoneurosis of long 
duration or other psychiatric symptomatology shown to have 
existed prior to service with the same manifestations during 
service, which were the basis of the service diagnosis will 
be accepted as showing preservice origin.  Personality 
disorders and mental deficiency as such are not diseases or 
injuries within the meaning of applicable legislation.  
38 C.F.R. § 3.303 (2007).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2007).

Right Elbow, Right Knee, and Personality Disorders

Service treatment records show that on the veteran's 
January 1976 pre-enlistment exam, the examiner noted normal 
upper and lower extremities.  It was also noted that the 
veteran was psychiatrically normal.  The examiner mentioned 
that the veteran had an old knee injury with minimal 
limitation; he recorded that the old injury was not 
considered disabling.  The veteran indicated on his 
January 1976 Report of Medical History (RMH) that he did not 
have painful or "trick" shoulder or elbow, "trick" or 
locked knee, or nervous trouble of any sort.  A doctor noted 
on the RMH that the veteran had a history of trauma to his 
knees within the past year.

The April 1980 discharge and re-enlistment physical report 
shows that the veteran had normal lower and upper 
extremities.  It also reveals that the veteran was considered 
to be psychiatrically normal.  The veteran again indicated on 
an April 1980 RMH that he did not have painful or "trick" 
shoulder or elbow, "trick" or locked knee, or nervous 
trouble of any sort.

In January 1986, the discharge examination report states that 
the veteran had normal lower and upper extremities, and it 
was noted that the veteran was psychiatrically normal.  The 
veteran indicated on the January 1986 RMH that he did not 
experience nervous trouble of any sort.  However, he related 
that he had experienced painful or "trick" shoulder or 
elbow and "trick" or locked knee.  An examiner noted on the 
RMH that the veteran gave a history of right elbow pain upon 
exertion, but it was  not considered disabling.  The examiner 
also noted that the veteran have a history of trauma to the 
right knee, but it was also not considered disabling.

The veteran stated in May 2004 that due to a lack of health 
insurance, being too far from a VAMC, and a shortage of 
expendable finances, he was unable to seek medical attention 
for any of his disorders.

Based on the evidence of record, the Board finds that the 
veteran's claimed right elbow, right knee, and personality 
disorders are not a result of any established event, injury, 
or disease during active service.  There is no competent 
medical evidence of record that indicates that the veteran 
has been diagnosed with a current right elbow, right knee, or 
personality disorder.  Without competent medical evidence of 
a current disability, service connection cannot be granted.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Board finds the service treatment records to be 
persuasive evidence that the veteran did not experience a 
right elbow disability or a personality disorder while on 
active duty.  The service treatment records are negative for 
any signs, symptoms, or treatment for a right elbow or 
personality disorder.  While the veteran reported a painful 
elbow on his January 1986 RMH, the January 1986 separation 
physical shows that the veteran had normal upper extremities 
and was psychiatrically normal at the time of his discharge.  
The Board finds the January 1986 separation physical to be 
more persuasive than the January 1986 RMH concerning the 
veteran's disorders as the separation exam report was created 
by a doctor with medical training and expertise.  Without 
evidence of an in-service event or injury, service connection 
cannot be granted.  Further, it should be noted that 
personality disorders and mental deficiency as such are not 
diseases or injuries within the meaning of applicable VA 
legislation.

While there is an indication on the January 1976 RMH that the 
veteran had a pre-existing knee disorder, there are no 
reports of any treatment for his right knee during his active 
duty.  As an examiner only noted the prior knee disorder by 
way of history on the January 1986 RMH, the Board concludes 
that any pre-existing right knee injury was not aggravated by 
active service.  Without evidence of aggravation, service 
connection cannot be granted for a right knee disorder.

The only evidence portending that the veteran has a right 
elbow, right knee, and personality disorder related in any 
way to his service in the military comes from him personally.  
Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Although the 
appellant is competent to provide evidence of visible 
symptoms, he is not competent to provide evidence that 
requires medical knowledge.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Therefore, the Board finds entitlement to 
service connection is not warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claims or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claims in which case the claims are denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claims.

Tinnitus and Hearing Loss

A hearing loss disability for VA compensation purposes is 
defined by regulation and impaired hearing is considered to 
be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
See 38 C.F.R. § 3.385 (2007).

Once the requirements of 38 C.F.R. § 3.385 have been met and 
a present hearing "disability" under applicable VA laws and 
regulations is found, a determination must be made as to 
whether the current hearing disorder is related to service.  
In particular, the Court has held that 38 C.F.R. § 3.385 
operates to establish when a measured hearing loss is, or is 
not, a "disability" for which compensation may be paid, 
provided that the requirements for service connection are 
otherwise met.  Hensley v. Brown, 5 Vet. App. 155 (1993).  
Even if a veteran does not have a hearing loss disability for 
VA compensation purposes recorded during service, service 
connection may still be established if post-service evidence 
satisfies the criteria of 38 C.F.R. § 3.385 and the evidence 
links the present hearing loss to active service.  Id. at 
158.

In this case, the January 1976 pre-enlistment exam report 
shows that the veteran had normal ears.  Audiometric testing 
yielded the following results in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
--
5
LEFT
10
5
5
--
5

It was noted on his January 1976 RMH that he had no ear 
trouble or hearing loss.

In August 1976, audiometric testing yielded the following 
results in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
0
LEFT
10
0
0
0
0

On service audiological evaluation in April 1980, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
5
LEFT
0
0
0
0
15

The veteran indicated on his April 1980 RMH that he had never 
had ear trouble or hearing loss.

The January 1986 discharge examination report shows that the 
veteran had normal ears.  Audiometric testing yielded the 
following results in decibels:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
0
LEFT
0
0
0
0
15

Again, the veteran indicated on his January 1986 RMH that he 
had never had ear trouble or hearing loss.

On a medical surveillance questionnaire dated February 1986, 
the veteran stated that he had been exposed to engine noise 
while on active duty, but he also indicated that he had ear 
protection.

Based upon the evidence of record, the Board finds the 
veteran's claimed hearing loss and tinnitus were not incurred 
as a result of an established event, injury, or disease 
during active service.  None of the audiological examination 
reports of record are indicative of a hearing loss disability 
for VA benefit purposes.  See 38 C.F.R. § 3.385 (2007).  
Also, the evidence of record shows that the veteran has never 
been diagnosed with tinnitus.  Without a diagnosis of 
tinnitus and of a current hearing loss disability that meets 
the standards of 38 C.F.R. § 3.385, service connection cannot 
be granted for hearing loss or tinnitus.

The Board has considered whether service connection for 
hearing loss could be established on a presumptive basis.  To 
establish service connection for a disability on a 
presumptive basis, the disability must manifest itself to a 
compensable degree within one year of the veteran leaving 
active duty.  See 38 C.F.R. §§ 3.307, 3.309 (2007).  In this 
case, no medical evidence demonstrates that the veteran 
experienced hearing loss to a compensable level within a year 
after his discharge from active duty.  Therefore, service 
connection for hearing loss cannot be established on a 
presumptive basis.

While the veteran may sincerely believe he has hearing loss 
and tinnitus as a result of service, he is not a licensed 
medical practitioner and is not competent to offer opinions 
on questions of medical causation or diagnosis.  Grottveit, 5 
Vet. App. 91; Espiritu, 2 Vet. App. 492.  Therefore, the 
Board finds entitlement to service connection is not 
warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for a right elbow disorder 
is denied.

Entitlement to service connection for a right knee disorder 
is denied.

Entitlement to service connection for a personality disorder 
is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for hearing loss is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


